DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed switch circuit that temporarily puts the power factor improvement circuit (that boosts an output voltage of a rectification circuit that is supplied with AC power, smooths a boosted voltage with a capacitor, and thereby generates a DC output voltage outputted to a load circuit, in an operating state by use of the first voltage each time the prescribed condition is satisfied or the cyclic signal generation circuit outputs the cyclic signal in a period in which the power factor improvement circuit is in a stopped state due to an energy saving mode of the load circuit, a DC-DC converter that steps down the DC output voltage to a prescribed first voltage, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Maruyama (US 2018/0367029) disclose a power supply device with a power factor correction circuit, a DC-DC converter and a switching circuit; Hirano et al. (US 2020/0183484) disclose an image forming apparatus with a power supply including a step-down DC/DC converter of a synchronous rectification type; Li et al. (US .
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW